62 F.3d 1411
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES of America Ex Rel.Ronald A. LEBLANC, Plaintiff, Appellant,v.RAYTHEON COMPANY, INC., Defendant, Appellee.
No. 95-1263
United States Court of Appeals,First Circuit.
Aug. 9, 1995

Robert D. City, with whom Philip di Domenico and City, Hayes, Meagher & Dissette, P.C. were on brief, for appellant.
Martin J. Newhouse, with whom Theodore M. Hess-Mahan and Ropes & Gray were on brief, for appellee.
D.Mass.
AFFIRMED.
Before SELYA and BOUDIN, Circuit Judges, and LISI*, District Judge.
SELYA, Circuit Judge.


1
This appeal stems from a so- called qui tam action brought under the False Claims Act, 31 U.S.C. Sec. 3730 (1988).  The defendant moved, early on, to dismiss for want of subject matter jurisdiction.  See Fed.  R. Civ. P. 12(b)(1).  The court below granted the motion, writing a careful, well-reasoned opinion that correctly analyzed and applied the relevant doctrines.  See United States ex rel.  LeBlanc v. Raytheon Co., 874 F. Supp. 35 (D.Mass.1995).


2
It is our preferred practice that when, as now, "a trial court has produced a first-rate work product, a reviewing tribunal should hesitate to wax longiloquent simply to hear its own words resonate."  In re San Juan Dupont Plaza Hotel Fire Litig., 989 F.2d 36, 38 (1st Cir.1993).  That wise adage is fully applicable here.  Accordingly, we affirm the order of dismissal for substantially the reasons elucidated in the opinion below.


3
We need go no further.  The judgment of the district court is summarily affirmed.  See 1st Cir.  R. 27.1.  Affirmed.


4
---------------



*Of the District of Rhode Island, sitting by designation.